O’BRIEN, Judge,
concurring.
I fully concur with the lead opinion in these cases. I feel it essential to add, finding as we do, “the actions of former Governor Blanton in reducing the sentences in these cases to time served was a valid and binding act,” that neither he nor incoming Governor Alexander could rescind or revoke the commutations and conditional release of these prisoners by utilization of any procedure short of a due process hearing as set out in Morrissey v. Brewer, 408 U.S. 471, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972); Gagnon v. Scarpelli, 411 U.S. 778, 93 S.Ct. 1756, 36 L.Ed.2d 656 (1974); and Fleenor v. Hammond, 116 F.2d 982 (C.A.6 1941).